Citation Nr: 1531805	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a headache disorder. 

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder prior to July 29, 2011. 

6.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder beginning on November 1, 2011.

7.  Entitlement to a total disability rating based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois (RO). 

In an April 2012 rating decision, the RO granted a temporary total 100 percent rating for the Veteran's service-connected depressive disorder, beginning on July, 29, 2011 through October 31, 2011, because of hospitalization over 21 days for such disorder. 

In July 2014, the Veteran testified at a hearing before the Board, indicating that he was not able to work as a result of his service-connected depressive disorder.
He asserted that he last worked in 2008, as he was fired from his job as a cleaner at a hotel, because he could not get along with his supervisor or coworkers as a result of the aforementioned disorder.  Thus, the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected depressive disorder.  The issue of whether entitlement to a TDIU is warranted as a result of those disabilities is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issues of entitlement whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder, entitlement to service connection for a low back disorder, entitlement to service connection for a headache disorder, entitlement to service connection for a left knee disorder, entitlement to increased ratings for depressive disorder, and entitlement a TDIU are remanded.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by a September 2005 rating decision.  The Veteran did not perfect an appeal of that rating decision, and it is final.

2.  Evidence associated with the claims file since the unappealed September 2005 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the September 2005 rating decision, and the Veteran's claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim to reopen the issue of entitlement to service connection for a low back disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

New and Material Evidence to Reopen Claim 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a low back disorder.  

In a September 2005 rating decision, the RO denied service connection for a low back disorder because there was no evidence of a current disability.  Thus, there was no evidence of a current low back disorder that was related to active service.  The Veteran did not appeal the September 2005 rating decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2014). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2005 decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (a).

In November 2009, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a low back disorder.  In an April 2010 rating decision, the RO denied the claim.  In a March 2013 statement of the case, the RO reopened the claim of entitlement to service connection for a low back disorder, but denied service connection on the merits, finding that the evidence was not sufficient to establish a relationship between the current low back disorder and service.  In May 2013, the Veteran perfected his appeal with respect to this issue. 

Regardless of the RO's determination as to whether new and material evidence was presented to reopen or not reopen the aforementioned claim, this decision is not binding on the Board, as "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7105.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Comparing the evidence received since the September 2005 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a low back disorder.  At the time of the September 2005 rating decision, the evidence of record consisted of the Veteran's service treatment records, and his statements.  

Service treatment records include the report of a May 2002 record that notes the Veteran's complaint of back pain that began yesterday during a recreational basketball game.  At the time of treatment, the Veteran denied any previous back pain or trauma.  The Veteran was put on physical profile for his back pain until the end of May.  

Since the September 2005 rating decision, additional evidence has been received, including VA outpatient treatment records, a March 2010 VA examination and April 2010 opinion, an August 2011 VA Magnetic Resonance Image (MRI) report, and statements and testimony from the Veteran.  In particular, during a July 2014 hearing before the Board, the Veteran testified that he initially injured his back during service and he experienced pain since such time.  The April 2011 MRI report includes an impression of degenerative disc disease at L5-S1.  

The Veteran's claim was denied in September 2005 because there no evidence of a current low back disorder that was related to active service.  The April 2011 MRI report indicates a current low back disorder, namely, degenerative disc disease at L5-S1.  Moreover, the Veteran's testimony before the Board suggests that his current low back disorder began during active service, as the Veteran observed the symptoms that began during service, and such observation.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 118 (finding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disorder is reopened.

REMAND
  
Regarding the claims of entitlement to increased ratings for the service-connected depressive disorder, VA outpatient treatment records dated in 2013 and 2014 demonstrate multiple psychiatric disorders in addition to depressive disorder, to include posttraumatic stress disorder and dysthymic disorder.  To date, the evidence of record is insufficient for the Board to distinguish between symptoms of the service-connected depressive disorder and any other diagnosed psychiatric disorders that may be present.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The evidence of record raises an informal claim for TDIU.  In this regard, during the aforementioned hearing before the Board, the Veteran indicated that he was fired from his position as a cleaner at a hotel in 2008, as his service-connected depressive disorder interfered with his ability to get along with his supervisor and coworkers.  The issue of whether entitlement to TDIU is warranted as a result of this disability is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

With respect to all of the issues on appeal, during the course of VA outpatient treatment in October 2011, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits for his disabilities.  There is no indication of record that the RO attempted to obtain any records pertaining to the Veteran from SSA.  As such records are potentially relevant to the Veteran's claims, they must be obtained from SSA on remand.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the record demonstrates that the Veteran seeks ongoing treatment for his depressive disorder and other claimed disabilities at the VA Medical Center in Chicago, Illinois.  The record contains VA outpatient treatment records to April 2014; thus, VA must obtain any VA outpatient treatment records from April 2014 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, regarding the service-connected depressive disorder, in an October 2014 statement, the Veteran's representative indicated that he submitted a questionnaire completed by VA physician Dr. Y.; such questionnaire, however, is not of record.  As such, VA must also attempt to obtain the questionnaire and associated it with the record.  Id.    

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran the appropriate statutory and regulatory notice and assistance with regard to his claim for TDIU, which includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain (1) SSA medical records and determinations; (2) the Veteran's complete VA outpatient treatment records from the VA Medical Center located in Chicago, Illinois dated in April 2014 to the present; and (3) the questionnaire completed by VA physician Dr. Y. pertaining to the Veteran's service-connected depressive disorder.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, the Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected depressive disorder.  In addition, a VA examiner must provide an opinion on the functional effects of the Veteran's service-connected depressive disorder on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's depressive disorder symptoms to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  

The examiner must attempt to distinguish symptomatology which is attributable to the Veteran's service-connected depressive disorder and that which is attributable to any other diagnosed psychiatric disability, to include posttraumatic stress disorder and dysthymic disorder.  Specifically, the examiner must address the Veteran's repeated complaints of suicidal ideation documented in his VA outpatient treatment records.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this must be indicated. The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

The examiner must also provide an opinion as to whether the functional effects of the Veteran's service-connected depressive disorder, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated with consideration of all of the evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


